Exhibit 31(a) SECTION 302 CERTIFICATION I, Sidney R. Brown, certify that: 1. I have reviewed this Annual Report on Form 10-K/A for the year ended December 31, 2013 of Sun Bancorp, Inc. (the “registrant”); 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date:April 30, 2014 /s/ Sidney R. Brown Sidney R. Brown Chairman, Interim President and Chief Executive Officer
